United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2938
                        ___________________________

                                Charles L. Burgett

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

             Janet L. Yellen, Secretary, Department of the Treasury

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: May 12, 2022
                              Filed: May 17, 2022
                                 [Unpublished]
                                 ____________

Before KELLY, ERICKSON, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

    Charles Burgett appeals following the district court’s1 adverse grant of
summary judgment in his employment discrimination action. After careful review of

      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
the record and the parties’ arguments on appeal, we conclude that the grant of
summary judgment was proper. See Banks v. John Deere & Co., 829 F.3d 661, 665
(8th Cir. 2016) (reviewing grant of summary judgment de novo). Additionally, we
conclude that the district court did not abuse its discretion in denying Burgett’s
motion for reconsideration. See Ryan v. Ryan, 889 F.3d 499, 507-08 (8th Cir. 2018)
(abuse of discretion review). We grant Burgett’s pending motion seeking leave to file
a document, and we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-